Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about August 7, 1997, which, inter alia, dismissed certain objections to the probate of a will, unanimously affirmed, without costs.
We agree with the Surrogate that proponent established a prima facie entitlement to probate, and that objectants, despite ample opportunity to conduct disclosure, offered no evidence that the will was not executed in accordance with statutory formalities, and was the product of lack of testamentary capacity, undue influence or a forgery. Concur — Rosenberger, J. P., Nardelli, Williams and Wallach, JJ.